 

Case 3:21-cv-01108-MPS Document 1: ed 08/17/21 Page 1 of 22

  
 
  

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

COMPLAINT FORM

Yves Wilson

Full name(s) of Plaintiff(s)
(Do not use et al.)

caseno 2 elev ll Og (aps)

V. (To be supplied by the Court)

 

R.A. Rogers Incorporated

Full names of Defendant(s)
(Do not use et al.)

Yves Wilson A. PARTIES Connecticut
1. is a citizen of who
(Plaintiff) (State)
presently resides at 59 Miller Street, New Haven, CT 06511

(mailing address)

R. A. Rogers Incorporated Maryland
2. Defendant is a citizen of

(name of first defendant) (State)
whose address is 2135 Espey Court, Ste 7, Crofton, Maryland 21114

 
Case 3:21-cv-01108-MPS Document1 Filed 08/17/21 Page 2 of 22

3. Defendant is a citizen of
(name of second defendant) (State)

 

whose address is

 

(If more space is needed to furnish the above information for additional defendants,
continue on a blank sheet which you should label "A. PARTIES." Be sure to include

each defendant's identity and complete address.)

B. JURISDICTION
The jurisdiction of this court is invoked pursuant to: (list statute(s))
1) Jurisdiction of this court is proper pursuant to 28 USCA 1331.

 

2) This case is brought within one year of the violations in compliance with the statute of limitations at 15 U.S.C.A. 1692k(d)

 

C. NATURE OF THE CASE

BRIEFLY state the background of your case.

1. This action arises out of the Defendants' willful violation of the Fair Debt Collection
Practices Act, 15 U.S.C.A § 16982 (FDCPA), The Telephone Consumer Protection Act
(TCPA) 47 U.S.C.A. §§ 227 and out of the invasion of the Plaintiff's personal and
financial privacy by this Defendant in their legal efforts to collect this alleged debt from

Plaintiff.

2
Case 3:21-cv-01108-MPS Document1 Filed 08/17/21 Page 3 of 22

D. CAUSE OF ACTION

| allege that the following of my constitutional rights, privileges, or immunities or my
rights under a federal statute have been violated and that the following facts form the
basis of my allegations: (If more space is needed to explain any allegation or to list
additional supporting facts, continue on a blank sheet which you should label "D.
CAUSE OF ACTION.")

|, Yves Wilson am a natural person and consumer as defined by 15 U.S.C.A. § 1692a(3)

Claim I:
who resides in New Haven, Connecticut. | have been willfully harassed by the Defendant by phone

 

 

and the mails since July 2020. (Please see attachment "D. CAUSE OF ACTION")

 

Supporting Facts: (Include all facts you consider important, including names of persons
involved, places, and dates. Describe exactly how each defendant is involved. State
the facts clearly in your own words without citing legal authority or argument.)

Initially R.A. Rogers called saying they were attempting to collect a debt alleging that
it was mine. My identity had been stolen and used for fraud earlier in the year so |
was suspicious and asked for them not to contact me as | would investigate on my
own. | reached out to the original creditor they said they were collecting for and they
confirmed | did not owe this company anything. They then reached out to me by
phone continuously while at work and to my employer which caused me extreme
embarrassment with management at my employer and colleagues after | had asked
to have my privacy respected. July 29th the company reached out to me threatening
me saying they would report this debt to a consumer credit reporting agency. At the
time | was recovering from a car accident and job loss due to Covid. Again on
October 2nd and November 2nd they called and emailed my number and work
number. They have used obscene language with me over the phone and have shared
my private information with colleagues. This has caused me extreme stress to the
point where | had to visit a dentist for a night guard costing me $500. They have
ignored my cease and desist letters. | submitted a complaint to the CFPB and they
have ignored that and lied on the reply to have the case closed.

Claim I:

 

 

 

Supporting Facts:
Case 3:21-cv-01108-MPS Document1 Filed 08/17/21 Page 4 of 22

E. REQUEST FOR RELIEF
WHEREFORE, plaintiff demands: (state the relief you seek)

As a federally protected consumer | am seeking remedy for violations of 15 U.S.C.
1692e(8), 15 USC 1692b(2), 15 USC 1692b(3), 15 USC 1692b(5), and 15 USC 1692
d(2).

According to 15 USC 1692k(a)2(a) | am seeking relief of these damages in the form of
$1000.00 per violation plus the $655.80 medical bill incurred totaling $8,655.80.

| also demand that my name, contact information, address, and employers address be
wiped from their files.

F, JURY DEMAND

Do you wish to have a jury trial? Yes No X
Case 3:21-cv-01108-MPS Document1 Filed 08/17/21 Page 5 of 22

 

 

 

Original signature of attorney (if any) Plaintiff's Original Signature
Printed Name Printed Name
Yves Wilson
( ) ( )
Attorney’s full address and telephone Plaintiff's full address and telephone

59 Miller Street, New Haven, CT 06511 / (917) 623-9243

Email address if available Email address if available
uff phats @ ginzil: om

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at Now (avow, US Ditiek Court Clon Avwet |#.2021

(location) (date)

ea)

a

ae
(C Plaintiff's Original Sign

ature

a

(Rev.3/29/16)
Case 3:21-cv-01108-MPS Document1 Filed 08/17/21 Page 6 of 22

February 10, 2021

Yves Wilson
59 Miller Street
New Haven, CT 06511

1. Affidavit of Truth

2. Notice to all, |am that | am, the consumer in fact, natural person, original creditor,
lender, executor, administrator, holder in due course for any and all derivatives thereof
for the surname/given name WILSON, YVES, and I have been appointed and accept
being the executor both public and private for all matters proceeding, and | hereby
claim that | will d/b/a Yves Wilson AND autograph as the agent, attorney in fact, so be it;

Whereas | of age, of majority, give this herein notice to all, | make solemn oath to the one and
only most high of creation only, whoever that may be, and | depose the following facts, so be it,
now present:

3. Fact, the Fair Debt Collection Practices Act is intended to secure my right to privacy and
my privacy has been breached so be it, and; ,

4. Fact,|am sure the removal of my information from your website, company records,
credit bureaus or any and all derivates therefore, of, and/or with any affiliates will
ensure my privacy rights won’t be violated again due to lack of consent and this herein
unrebutted Affidavit of Truth being serviced to you today and therefore, standing as
truth in commerce, so be it, and;

Fact, please show good faith in this matter by expediting the securing of the alleged
information listed on your site and in your company’s records in order to avoid me receiving
further injury, damages, mental anguish, and losses due to me being a victim of identity theft,
so be it, and;

Fact, affiant is aware and has proof in the attachment labeled as Exhibit A, Exhibit B, and Exhibit
C that R.A. Rogers Incorporated is in violation of 15 USC 1692e(8)

Fact, affiant is aware and has proof in the attachment labeled as Exhibit A, Exhibit B, and Exhibit
C that R.A. Rogers Incorporated is in violation of 15 USC 1692b(2)

Fact, affiant is aware and has proof in the attachment labeled as Exhibit A, Exhibit B, and Exhibit
C that R.A. Rogers Incorporated is in violation of 15 USC 1692b(3)

Fact, affiant is aware and has proof in the attachment labeled as Exhibit A, Exhibit B, and Exhibit
C that R.A. Rogers Incorporated is in violation of 15 USC 1692b(5)
Case 3:21-cv-01108-MPS Document1 Filed 08/17/21 Page 7 of 22

Fact, affiant is aware and has proof in the attachment labeled as Exhibit A, Exhibit B, and Exhibit
C that R.A. Rogers Incorporated is in violation of 1692d(1)

Fact, affiant is aware and has proof in the attachment labeled as Exhibit A, Exhibit B, and Exhibit
C that R.A. Rogers Incorporated is in violation of 1692d(2)

Thank you,

5.

| swear to all information provided herein, | do so under the penalty of perjury that the
information | so affirm to be true, correct, accurate to the best of my ability and
knowledge, so be it;
| do not accept this offer to contract.
| do not consent to these proceedings.
| do require subrogation of the bond to settle the charge.

On the date of 02/10/2021 WILSON, YVES, agent d/b/a Yves Wilson came before
me today present as a flesh and blood living being (non-entity / non debtor) under oath
to the most high of creation only and provided the facts listed herein.

Yves Wilson

Sworn to or affirmed by and subscribed before me on the 10" day of February, year
2021.

Notary name:

Notary signature:

AF Nibwezed. “py |
seme ty de ferdok—
ou 2/i0 [2
Case 3:21-cv-01108-MPS Document1 Filed 08/17/21 Page 8 of 22

July 30, 2020

Yves Wilson

59 Miller Street

New Haven, CT 06511

R.A. Rogers, Inc.

P.O. Box 3302

Crofton MD 21114-0302

Pursuant to 15 USC 1692c.(c) | am notifying you in writing that | refuse to pay this alledged
debt, and | am demanding that you cease all forms of communication with me through all and
any mediums including family members and employers.

Pursuant to 15 USC 1692c.(c)(2)-

| am invoking my specified remedy as a consumer, and the original creditor | am demanding all
of the following:

Delete my information from your company records completely.
Deletion from all consumer reports.
Zero out the balance on this account.

Pay the attached invoice and compensate me for every violation labeled in the attached
exhibits.

Best regards,
Yves Wilson

 
Complaint Detail

Case 3:21-cv-01108-MPS Document1 Filed 08/17/21 Page 9 of 22

8/16/21, 2:34 PM

Due to the nationwide impacts of the coronavirus (COVID-19), it may take us longer than usual to

answer your call.

We are still processing complaints and you can check the status of an existing complaint online.

=== An official website of the United States Government

 

 

 

< All complaints (.)

Consumer Financial
Protection Bureau

(https://www.consumerfinance.gov/)

210214-6071811

CLOSED
@ Submitted
STATUS

Submitted to the
CFPB on 2/14/2021

PRODUCT
Debt collection

ISSUE

Communication
tactics

 

We received your complaint. Thank you.

EE Submit a Compiaint

ESSN Ws

We will review your complaint. Depending on what we find, we will typically:

# Send your complaint to the company for a response; or

« Send your complaint to another state or federal agency, or help you get in touch

with your state or local consumer protection office; or

» Let you know if we need more information to continue our work.

 

YOUR COMPLAINT

Initially RA Rogers called saying they were attempting to
collect a debt. | told them | was not familiar with their company
and did not owe them a debt. | reached out to the original
creditor and they confirmed | did not owe R.A. Rogers anything
They then reached out to my employer which caused me to be
extremely embarrassed and end up in an altercation with a
manager when | asked to have my privacy respected. July 29
the company reached out to me with a letter saying they will be
reporting to the credit agencies regarding this debt. At the
time | was recovering from a car accident and job loss. Then
again on October 2 and again on November 2. They then
reached out several more times to me by mail and to my
mobile phone and my old employer. This has caused me so
much stress | had to visit a dentist to get a night guard because
| have been grinding my teeth so hard at night ! wake up with
migraines. They have ignored my cease and desist and speak

ah 2 be ~abbo ew .- - ~ at oe abe

wee ebodbeo an.

https://portal.consumerfinance.gov/consumer/s/complaint-detail#500tO00000gtjH4AAI

ATTACHMENTS

RAvmail.jpg
(93.1 KB)

RAinvoice.pdf
(73.6 KB)

RAaffidavitoftruth.pdf
(76.6 KB)

(177.2 KB)

Page 1 of 6
Complaint Detail

 

Case 3:21-cv-01108-MPS Document1 Filed 08/17/21 Page 10 of 22 8/16/21, 2:34 PM

ruagery to me on Ine pnone and i@dave sdifCdstiC ana rude
voicemails on my phone. This company has caused me stress
and loss of concentration at various jobs during a pandemic. |
have had to pay $600 out of pocket for my night guard to
prevent teeth grinding and visits to therapists for stress
induced lack of sleep. | am a single father and do not mean
anyone harm but this has costs me thousands of dollars and
loss of quality of life.

Hide full complaint @

What product or service is your complaint about?

 

PRODUCT OR SERVICE TYPE
Debt collection Credit card debt

 

What type of problem are you having?

 

ISSUE

Communication tactics

PHONE NUMBER DEBT
COLLECTOR IS CALLING
9176239243

HAVE YOU ALREADY TRIED TO

FIX THIS PROBLEM WITH THE
COMPANY?

Yes

 

What happened?

 

Initially R.A Rogers called saying they were attempting to collect a debt. | told
them | was not familiar with their company and did not owe them a debt. |
reached out to the original creditor and they confirmed | did not owe R.A.
Rogers anything They then reached out to my employer which caused me to be
extremely embarrassed and end up in an altercation with a manager when |
asked to have my privacy respected. July 29 the company reached out to me
with a letter saying they will be reporting to the credit agencies regarding this
debt. At the time | was recovering from a car accident and job loss. Then again
on October 2 and again on November 2. They then reached out several more
times to me by mail and to my mobile phone and my old employer. This has
caused me so much stress | had to visit a dentist to get a night quard because |

https://portal.consumerfinance.gov/consumer/s/complaint-detail#500t000000gtjH4AAI Page 2 of 6
Complaint Detail Case 3:21-cv-01108-MPS Document1 Filed 08/17/21 Page 11 of 22 8/16/21, 2:34 PM

have been grinding my teeth so hard at night | wake up with migraines. They
have ignored my cease and desist and speak rudely to me on the phone and
leave sarcastic and rude voicemails on my phone. This company has caused me
stress and loss of concentration at various jobs during a pandemic. | have had
to pay $600 out of pocket for my night guard to prevent teeth grinding and
visits to therapists for stress induced lack of sleep. | am a single father and do
not mean anyone harm but this has costs me thousands of dollars and loss of
quality of life.

[| | want the CFPB to publish this description on
consumerfinance.gov so that others can learn from my
experience.

The CFPB will take steps to remove my personal information from this

these steps.

 

What would be a fair resolution to this issue?

According to USC 15 1692 this company has violated my consumer rights
several times and do not see any consequence for their actions. | am in good
standing with the bank they claim to represent. They have not validated any
debt because there is none and they have not reported me to any credit data
furnishing company including Chexsystems. | have proof in the attachment
labeled as Exhibit A, Exhibit B, and Exhibit C that R.A. Rogers Incorporated is in
violation of 15 USC 1692e(8) | have proof proof in the attachment labeled as
Exhibit A, Exhibit B, and Exhibit C that R.A. Rogers Incorporated is in violation of
15 USC 1692b(2) | have proof proof in the attachment labeled as Exhibit A,
Exhibit B, and Exhibit C that R.A. Rogers Incorporated is in violation of 15 USC
1692b(3) | have proof proof in the attachment labeled as Exhibit A, Exhibit B,
and Exhibit C that R.A. Rogers Incorporated is in violation of 15 USC 1692b(5) |
have proof proof in the attachment labeled as Exhibit A, Exhibit B, and Exhibit C
that R.A. Rogers Incorporated is in violation of 1692d(1) | have proof in the
attachment labeled as Exhibit A, Exhibit B, and Exhibit C that R.A. Rogers
Incorporated is in violation of 1692d(2) According to 15 USC 1692 (k)(a)2(A)
this company owes me $1000.00 per violation not to mention the medical bills
associated with the mental, emotional, and financial stress this has caused me
and my family. |am in shock that companies are still allowed to act in this
predatory manner. As a federally protected consumer | demand these damages
paid for and | want them to pay for each of these violations as shown in the
attached invoice. | demand as a federally protected consumer my name,
address, and contact information to be wiped from their files. | am fully
prepared to take this matter to court but it is my sincere hope that they do the
right thing. | will not be trampled on like | am worthless. Please help me.

 

 

https://portal.consumerfinance.gov/consumer/s/complaint-detall#500tQ000 00gtjH4AAI Page 3 of 6
Complaint Detail Case 3:21-cv-01108-MPS Document 1 Filed 08/17/21 Page 12 of 22 8/16/21, 2:34 PM

4 attachments

RAvmail.jog (93.1 KB)
RAinvoice.paf (73.6 KB)
RAaffidavitoftruth. pdf (76.6 KB)

RAceasedesist7.2020.pdf (177.2 KB)

View uploaded documents by clicking on the file name

 

What company is this complaint about?

 

COMPANY INFORMATION
R.A.ROGERS, INC.

INVOLVEMENT
Debt Collector

ACCOUNT NUMBER

523447

SOCIAL SECURITY NUMBER
(LAST FOUR DIGITS)

0211

COMPANY WHERE THE DEBT
ORIGINALLY CAME FROM

NASA FCU

INVOLVEMENT
Creditor

ACCOUNT NUMBER

COMPLAINT ALSO SUBMITTED
TO THIS COMPANY?

false

ATTEMPTED TO FIX WITH THIS
COMPANY?

Yes

 

What people are involved?

 

YOUR CONTACT INFORMATION

Yves Wilson

yfwphoto@gmail.com
9176239243

59 Miller Street
New Haven, Connecticut 06511
United States

 

https://portal.consumerfinance.gov/consumer/s/complaint-detail#500t00Q0000gtjH4AAI

Page 4 of 6
Complaint Detail

 

a

Sent to
company

STATUS

Sent to company
on 2/14/2021

Company
responded

STATUS

Company
responded on
2/17/2021

RESPONSE TYPE

Closed with
explanation

Feedback
requested

STATUS

Feedback
requested on
2/17/2021

FEEDBACK DUE
4/18/2021

Mlaenad

Case 3:21-cv-01108-MPS Document 1 Filed 08/17/21 Page 13 of 22 8/16/21, 2:34 PM

YOUR DEMOGRAPHIC
INFORMATION

Age
38

We've sent your complaint to the company, and we will let you know when they
respond.

Their response should include the steps they took, or will take, to address your
complaint.

Companies generally respond in 15 days. In some cases, the company will let you know
their response is in progress and provide a final response in 60 days.

Company's Response

February 16, 2021 is the 1st time we have received a written
letter from Yves Wilson. Yves Wilson mentions he provided a
cease/desist letter however our records do not reflect receiving
such letter. As of today, February 17, 2021, the original creditor,
Nasa FCU, has confirmed the balance remains unpaid. Yves
Wilson can contact Nasa FCU directly regarding this debt as we
have closed and returned this account to them.

Provide feedback about the company’s response

We welcome your feedback on how the company responded to your complaint. You
will have 60 days from when the company responded to share your feedback. The CFPB
will share your feedback responses with the company and use the information to help
the CFPB’‘s work with consumer complaints.

https://portal.consumerfinance.gov/consumer/s/complaint-detail#500t0O00000gtjH4AAI Page 5 of 6
Case 3:21-cv-01108-MPS Document 1 Filed 08/17/21 Page 14 of 22 8/16/21, 2:34 PM

Complaint Detail

we Vivoocu ihe CFPB has closed your complaint.

 

ADDITIONAL TOOLS AND RESOURCES

 

SOLO IIIS.

  

Have a question? ; Preguntas?
q er reg

(855) 411-2372

Privacy Act Statement
OMB #3170-0011

|
|

Note on user experience

 

m= An official website of the United States Government

BESO

https://portal.consumerfinance.gov/consumer/s/complaint-detail#500t000000gtjH4AAI Page 6 of 6
 
         

    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rt a)
2 ! He QW Pe SES Mo
ity al
—LOEe 4 Od
4 oN 9 Od Jo! yee Ons a
w
> Ss, Cos} Nia op jueg|
To ee $
Oo go* 2s o
$904 pue- ebeysog 1E701| oO \ :
o te 3 2 4
3A eS . s6g3s0q) I
f te - 3 feonea pamased amelie nye o
y q Fog peunbey ammeubisunpy[] |
QO 3: “ENE ¢ Aonjoa pepmsed mm poussol] |
~° Tess onesie) Wisoay wey] | AY
* ye $ (dooprey) yreoey wumay 7}
BSE 904 ppe *xog x09Y9} Sed4 9g S80IMES BPG} [4
# ru
iT FS ron
Qi} SASS FO
tse |
; . -
r

  

 

 

 

 

 

 

 

 

 
 

   

HAS AID

 

“ZOCE. a é spre

 

ge 16 pf

_¥ 2 _OL

 

 

oS

A H21

 

 

Pad
.\\

 

   

TX
\\

“ S304 pue a6eysog ro
me $

 

 

      

 

"$ (Adooprey) ydreoay tumay [7]
89} PPB "XO"q }O8Y9) SBB-4 °Y- SSOIAISS BRS

$ Aenjag papysey emeubig anpy []
$ Panbey ameusig anpy []
$ Alene pepinsey lew poweg ]
$ (oqoes) idisoey wimay [CJ

 

 

 

 

ThSO rset 2000 O00 D202

 

ZSiNe “LL ge wos Se

 

 

 

PICEA eNO leE DO TER? oe

 

 

  

BER ERC ENE Ce

fet He
S20hf yal oye welt a wemwe) -
» 0. box 3302 Case 3:21-cv-01108-MPS Document dt, Filed 08/17/21 Fags ditbit22 \

 

 

 

 

 

 

 

Crofton MD 24114-0302 Collection Consultants :
Address Service Requested fe

PINE: Account No.: :
October 02, 2020 count No Total Amount Due

59495180 523447 $1572.86
YVES WILSON RETURN IN PROVIDED ENVELOPE TO:
59 MILLER ST
NEW HAVEN CT 06541-5145 R.A. Rogers, inc.
P.O. Box 3302

Crofton MD 21114-0302

 

  
 
 
 
 
 
   
 
 
 
 
    

Office Hours:
Mon & Tues 8:00AM to 8:00PM (EST)
Wed - Fri 8:00AM to 4:45PM (EST)

P.O. Box 3302
Crofton MD 21114-0302
Address Service Requested

  

MS PRESTON EXT 152

    

Principal Balance: $1486.89
Fee; $0.00

Interest: $85.97

Total; $1572.86 |

» YVES WILSON
59 MILLER ST
© NEW HAVEN CT 06511-5115

 

Dear Yves Wilson,

This account has been sent to us for collection. Unless you notify this office within 30 days after receiving this notice that you
dispute the validity of this debt or any portion thereof, this office will assume this debt fs valid. If you notify this office in writing
within 30 days from receiving this notice that you dispute the validity of this debt or any portion thereof, this office will obtain
verification of the debt or obtain a copy of judgment and mail you a copy of such judgment or verification. If you request this office

in writing within 30 days after receivin this notice this office will provide iththe itor, if VJ \ 4,
different.fromth creditor’ This is an attempt to collect a debt by a debt collector and any Information obtained will be {elation b(2)
As 1s USC (42

 

(wed for that purpose.

= oy

ar

To ensure proper credit, return the upper portion of this notice with your payment. In the event there is interest or other charges
accruing on your account, the amount due may be greater than the amount shown above after the date of this notice.

Questions? Contact MS PRESTON EXT 152 at (301) 858-1200 or (410) 793-3840. Please have your Account No, available when you
call.

401 007 713 201 - 107
Case 3:21-cv- POS MP eaueegoument  ’ ae Pages opee"s

“rome

 
  

 

  

 

 

 

 

 

Ay\ uu November 02, 2020 PINE : Account No.: | Total Amount Dues |
J (. — 59495180 523447 $1572.86
iolAyiod  ¢
| ul3? |
\S j g Cc. \G42\ xo ratte se RETURN IN PROVIDED ENVELOPE TO:
NEW HAVEN CT 06511-5115 R.A. Rogers, Inc.
P.O, Box 3302

Crofton MD 21114-0302

 

  
     
 
 
   

Visletian ID USC 1692 %(s)

P.O, Box 3302 Office Hours:
Crofton MD 21114-0302 Mon & Tues 8:00AM to 8:00PM (EST)
Address Service Requested Wed - Fri 8:00AM to 4:45PM (EST)

   

 

[MS PRESTON EXT 152
|

     

; 59 MILLER ST Fee: $0.00

; NEW HAVEN CT 06511-5115 Interest: $85.97
\ Total: $1572.86

\.

 

 
   

| SA FCU

i XXXXXXXXXXXX5219
cong. LISA

Dear Yves Wilson,

 

Ferm ee en ete A ee oe,

Your account with a balance of $1572.86 with the above referenced creditor has been placed with R.A. Rogers, inc for collection.
We know it has been difficult for you to pay this large sum all at once. That's why we are approved by our client to offer $1258.29
which fs due In our office by 11/30/20. :

Upon receiving a cleared payment of this settlement offer, we will notify our client that your account has been satisfled in full, and
that you no longer owe on this debt,

RARO201 10215756.000182.01.01.000000

itis Important that you call this office if further time Is required. Please contact our office to arrange payment.

To ensure proper credit, return the upper portion of this notice with your payment. -
ee scene as er np eee

teat rennet een ey
pa is an attempt to collect a debt by a debt collector and any Information obtained will be used for that purpose. 5

 

 

 

 

ol ATS 8 wd In the event there is Interest or other charges accruing on your account, the amount due may be greater than the amount shown
\ A above after the date of this notice.
YS (LALeZ) —
Questions? Call (301) 858-1200 or (410) 793-3840. Please have your Account No. available when you call,
Sincerely,

MS PRESTON EXT 152
R.A. Rogers, Inc.

| You may now make payments online with your Visa or MasterCard via our website WWW. rarogersinc.com.
You will nead your Account No., Pin # and soclal security number for access.
Address Service Requested

( een’ \ Case 3:21-cv-HaL@@iMiRSscDocument 1 Filed 08/17/21 Palgeonsrer'ess
N\

 

 

 

 

 

huly 29, 2020 PINE: Account No.: .} Total Amount Due:
59495180 523447 $1572.86

YVES WILSON

1042 BROAD ST APT 214 | RETURN IN PROVIDED ENVELOPE TO:

BRIDGEPORT CT 06604-4266 R.A. Rogers, Inc.

P.O. Box 3302
Crofton MD 21114-0302

 
  
    
   

. io Loton ol \S OSC (az b(s)

P.O. Box 3302 , Office Hours:
Crofton MD 21114-0302 Mon & Tues 8:00AM to 8:00PM (EST)
Address Service Requested Wed - Fri 8:00AM to 4:45PM (EST)

        
    

uk.

YVES WILSON Principal Balance: $1486.89

 

PRESTON EXT 152

1042 BROAD ST APT 211 Fee: $0.00
BRIDGEPORT CT 06604-4266 Interest: $85.97 :
Total; $1572.86 t

 

 

 

 
    

  

REDITOR'IN
FC
XXXXXXXXXXXXS2 19
VISA

 

 

 

Dear Yves Wilson,

Your account with a balance of $1572.86 with the above referenced creditor has been placed with R.A. Rogers, inc for collectlon.
We know It has been difficult for you to pay this large sum all at once. That's why we are approved by our client to offer $1258.29
which Is due In our office by 08/28/20. . .

,
Upon recelving a cleared payment of this settlement offer, we will notify our client that your account has been satisfied in full, and
that you no longer owe on this debt. *

RARO2Z0072913631.000147.01.01.000090

{t is important that you call this office if further time {s required. Please contact our office to arrange payment. yrolactye wd

 

 

 

To ensure proper credit, return the upper portion of this notice with your payment. 19 Vv $c C
Ce - (erred

This is an attempt to collect a debt by a debt collector and any Information obtained will be used for that purpose:

In the event there Is Interest or other charges accruing on your account, the amount due may be greater than the amount shown
above after the date of this notice.

 

___ Questions? Call (304) 858-1200 or (410):793-3840. Please have your Account No. available when you call.

Sincerely,
MS PRESTON EXT 152
R.A. Rogers, inc.

You may now make payments online with your Visa or MasterCard via our website www. rarogersinc.com,
I anad aaue Accent Nn.. Pin # and social security number for access.
Case 3:21-cv-01108-MPS Document 1 Filed 08/17/21 Page 20 of 22

 

 
Case 3:21-cv-0110R ME SIo RA €

August 09, 2024

 

 

2979 Madison Ave
Bridgeport, CT 06606
(203)372-7700

Heber inne 7/21

 

Page 21 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Aging a
Current: $0.00
Yves Wilson 30 Days: $0.00
1042 Broad Street #408 60 Days: $0.00
. : 655.
Bridgeport, CT 06604 90 Days $659.80
Contract: $0.00
, Balance Due: $655.80
ID: 1942 Estimated Insurance: $0.00
Balance Due Now: $655.80
Date Patient Provider Transaction Tth Surface Fee
2/13/2021 Yves Angelo M Guerrera 09944 - Occlusal Guard Hard- Full Arch $600.00
DMD
1/27/2021 Yves Allene RDH 01110 - Prophylaxis Adult $115.00
Yves Angelo M Guerrera 00120 - Periodic Oral Exam $60.00
DMD (Est insurance $51.80)
Yves Allene RDH 00274 - 4 Bitewing Films $75.00
(Est Insurance $75.00)
3/17/2021 Yves Prim Ins Pmt - insurance Payment Service Date
02/13/2021 for claim from 2/14/2021 for $0.00
2/10/2021 Yves Credit Adj - insurance Adjustment Credit Account On
Closing of claim for ($71.00)
Yves Prim Ins Pmt - Insurance Payment Service Date
01/27/2021 for claim from 1/27/2021 for ($123.20)
SubTotal: $850.00
Tax: $0.00
c \
/ ae \ a Zo ny \ Today's Charges: $850.00
/ / fy \X a Vv 'e
Ay ue) - Xx - Today's Payment: $123.20
~ C oe NS mt - Adjustments Today._ $71.00
~ et <f c \
we? € Balance Due: $655.80
sf { Me?
\ J oe we
é cu’ SN a ee
Ox” ¢
a UY.
Cfok
b
Contract Estimated Previous Charges Payments Adjustments
Balance Insurance Balance Today Today Today
$0.00 $0.00 $0.00 $850.00 $123.20 ($71.00) $655.80
Future Family Appointments: None
Patient: Next Appointment: Patient: Next Appointment: Patient: Next Appointment:
Page 1 of 1

Current Dental Terminology (COT. © American Dental Association (ADA). All rights reserved.
Invoice [0012]

Case 3:21-cv-01108-MPS Document 1 Filed 08/17/21 Page 22 of 22

Yves F. Wilson

59 Miller Street, New Haven CT 06511, USA

 

Date To
February 8, 2021 R.A. Rogers, Inc.
P.O. Box 3302

Crofton MD 21114-0302

 

Instructions
Payment due on receipt of invoice. Remit payment by check.

 
   

 

 

 

 

 

 

 

 

 

 

 

 

8 Federally protected consumer rights $1,000.00 $8,000.00
violations under USC 15 1692 Per 15 U.S. Code
1692k (a)(2)(A)

Subtotal $8,000.00
Sales Tax

 

Shipping & Handling

 

Total Due By [Date] $8,000.00

 

Thank you.

Tel: 917.623.9243 Email: studio@yveswilson.com
Fax: Web: www.yveswilson.com
